DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2021 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of in the reply filed on August 24, 2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claims 1, 12, and 19 recite the limitation, “an external controller coupled to the base RF generator and the non-base RF generator via a shared connection”.  The specification fails to limit the connections between the external controller 250 and the base RF generator and the non-base RF generator.  In fact, the term “shared connection” is not mention in the specification.  Hence, there is no support for the limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, and 19 recite the limitation, “an external controller coupled to the base RF generator and the non-base RF generator via a shared connection”.  It is unclear to the Examiner what the structure is for the “shared connection” and therefore the claims are indefinite.  
For purposes of examination, a shared connection is common wire that splits.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-18 and 23-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shannon et al. (U.S. 2009/0294414) in view of Oswald et al. (U.S. 2010/0099266) and Ngan (U.S. 5,707,498) or Loewenhardt et al. (U.S. 2004/0221958).
With respect to claims 1 and 12, referring to Figure 1A and paragraphs [0029]-[0038], Shannon et al. disclose a system comprising:  a base radio frequency (RF) generator 170 (par.[0036]); a non-base RF generator 150 (par.[0035]); an external controller 160 coupled to the base RF generator and the non-base RF generator (i.e. via modulators 165, 175, pars.[0035]-[0036]), wherein the external controller is configured to:  control the base RF generator to generate a base RF signal, wherein the base RF signal pulses between a first base power level and a second base power level (pars.[0035]-[0037], i.e. high and low power levels); and 
Shannon et al. is silent on a base RF generator to supply the base RF signal to a single impedance matching network and a non-base RF generator to supply the non-base RF signal to a single impedance matching network.
Referring to Figure 1 and paragraphs [0046]-[0047], Oswald et al. teach a plasma system wherein it is conventionally known in the art for a base RF generator 184 to supply the base RF signal to a single impedance matching network 188 and a non-base RF generator 185 to supply the non-base RF signal to a single impedance matching network 188 in order to match the impedance of the base RF generator and non-base RF generator to the plasma impedance.  Additionally, by using one single impedance matching network, it significantly reduce the cost and footprint of the system without sacrificing process benefit.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of 
Shannon et al. is silent that the external controller is coupled to the base RF generator and the non-base RF generator via a shared connection.
Referring to Figure 1 and column 4, lines 35-44, Ngan teaches that is conventionally known in the art for the external controller 60 is coupled to the base RF generator 50 and the non-base RF generator 52 via a shared connection 62 in order to control on/off, voltage, and power level of each RF generator.  Referring to Figure 1 and paragraphs [0017],[0025], Loewenhardt et al. teach that is conventionally known in the art for the external controller 137 is coupled to the base RF generator 144 and the non-base RF generator 148 via a shared connection in order to control on/off of each RF generator.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the external controller that is coupled to the base RF generator and the non-base RF generator of Shannon et al. with a shared connection as taught by Ngan or Loewenhardt et al. since it is an alternate and equivalent means to provide a connection that would control the on/off function of each RF generator.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II.  The resulting apparatus of Shannon et al. in view of Ngan or Loewenhardt et al. would yield an external controller that is coupled to 

With respect to claim 2, the system of Shannon et al. further includes wherein the base RF generator is a 2 megahertz (MHz) RF generator and the non-base RF generator is a 27 MHz or a 60 MHz RF generator (par.[0038]).
With respect to claims 3 and 13, the system of Shannon et al. further includes wherein the first base power level includes a range of power values of the base RF signal and the range of power values is exclusive of a range of power values of the second base power level of the base RF signal (pars. [0031]-[0033], [0038]).
With respect to claim 4, the system of Shannon et al. further includes wherein the first pre-determined non-base power level facilitates achievement of a process result and the second pre-determined non-base power level facilitates achievement of another process result (pars. [0035]-[0038]).
With respect to claim 5, the system of Shannon et al. further includes wherein to synchronize the non-base RF generator, the control circuit 160 is configured to send a control signal to the non-base RF generator to facilitate a generation of the first pre-determined non-base power level with the generation of the first base power level and a generation of the second pre-determined non-base power level with the generation of the second base power level (pars. [0029]-[0031]. [0035]-[0037]).

Note.  All power levels of Shannon et al. are pre-determined since they are adjusted to perform a specific task (pars.[0029]-[0038]).
With respect to claim 7, it is an obvious design for the system of Shannon et al., further comprising a computer 160 configured to calculate the first pre-determined non-base power level and the second pre-determined non-base power level from one or more measurements of a plasma processing chamber parameter, wherein the first predetermined non-base power level and the second pre-determined non-base power level are calculated to achieve a process parameter associated with a substrate within a plasma chamber (pars. [0029]-[0031]. [0035]-[0037]).
With respect to claim 8, it is an obvious design for the system of Shannon et al. to further include wherein the plasma processing chamber parameter is a chuck bias (par.[0038]) and the process parameter is a deposition rate (i.e. indirect process parameter of pulsing, plasma density and plasma sheath thickness, par.[0038]).

With respect to claims 10 and 17, the system of Shannon et al. in view of Oswald et al. further includes wherein both the base RF generator 184 and the non-base RF generator 185 are configured to be coupled to an electrode of a plasma chamber via the single impedance matching network 188, wherein another electrode 130 of the plasma chamber is configured to be coupled to a ground potential, wherein the other electrode is configured to face the electrode (Fig. 1-Oswald et al.).  Additionally, it has been held that an express suggestion to substitute one equivalent component or process for another is necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1985).  See MPEP 2144.06 II.  
With respect to claims 11 and 18, the system of Shannon et al. further includes wherein the achievement of the first pre-determined non-base power level and the second pre-determined non-base power level occurs during processing of a substrate in a plasma chamber, wherein the change in the plasma impedance is not detected during the processing of the substrate (pars. [0029]-[0031]. [0035]-[0037]).
With respect to claim 15, it is an obvious design for the system of Shannon et al. further comprising:  a computer configured to calculate the first pre-determined non-base frequency and the second pre-determined non-base frequency to increase efficiency of power delivered by the non-base RF generator (pars. [0029]-[0031], [0035]-[0037]).

With respect to claim 23, the system of Shannon et al. further includes wherein the first and second pre-determined non-base power levels are independent from the first and second base power levels that are applied to process a substrate (pars. [0029]-[0038]).
With respect to claim 24, the system of Shannon et al. in view of Oswald et al. further includes wherein the single impedance matching network 188 matches an impedance of the base RF generator 184 and the non-base RF generator 185 with an impedance of a plasma chamber (par. [0046]-[0047]-Oswald et al.).
Claims 19-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koshimizu (U.S. 20090255800) in view of Oswald et al. (U.S. 2010/0099266) and Ngan (U.S. 5,707,498) or Loewenhardt et al. (U.S. 2004/0221958).
Referring to Figure 14 and paragraphs [0114]-[0120], [0130]-[0135], Koshimizu discloses a system comprising:  a plasma chamber 10 configured to process a substrate W (Fig. 14); an impedance matching network 32, 104 coupled to the plasma chamber; a base radio frequency (RF) generator 28 coupled to an impedance matching network and coupled to an external controller 80, wherein the base RF generator is configured to generate a base RF signal that pulses in synchronization with a control signal 80 (par.[0116]); and a non-base RF generator 128 coupled to the impedance matching network 32, 104 and coupled to an external controller 
Koshimizu is silent on a base RF generator to supply the base RF signal to a single impedance matching network and a non-base RF generator to supply the non-base RF signal to a single impedance matching network.
Referring to Figure 1 and paragraphs [0046]-[0047], Oswald et al. teach a plasma system wherein it is conventionally known in the art for a base RF generator 184 to supply the base RF signal to a single impedance matching network 188 and a non-base RF generator 185 to supply the non-base RF signal to a single impedance matching network 188 in order to match the impedance of the base RF generator and non-base RF generator to the plasma impedance.  Additionally, by using one single impedance matching network, it significantly reduce the cost and footprint of the system without sacrificing process benefit.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Koshimizu such that a base RF generator to supply the base RF signal to a single impedance matching network and a non-base RF generator to supply the non-base RF signal to a single impedance matching network as taught by Oswald et al. since using one single impedance matching network significantly reduce the cost and footprint of the system without sacrificing process benefit of impedance matching.
Koshimizu is silent that the external controller is coupled to the base RF generator and the non-base RF generator via a shared connection.
In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. The resulting apparatus of Koshimizu in view of Ngan or Loewenhardt et al. would yield an external controller that is coupled to the base RF generator and the non-base RF generator via a shared connection, wherein the external controller is configured to control the base RF generator via the shared connection and synchronize the non-base RF generator via the shared connection.
With respect to claim 20, the system of Koshimizu further includes wherein the first pre-determined parameter level is a power level and the second pre-determined parameter level is a power level (i.e. amplitude PA, PB, Fig. 16, pars. [0130]-[0135]).
A, FB, Fig. 16, pars. [0130]-[0135]).
With respect to claim 22, the system of Koshimizu further includes wherein the second pre-determined parameter level is achieved without detecting a change in a plasma impedance in the plasma chamber caused by a transition from a first base power level of the base RF signal to a second base power level of the base RF signal, and the first pre-determined parameter level is achieved without detecting a change in the plasma impedance in the plasma chamber caused by a transition from the second base power level to the first base power level (pars. [0133]-[0134]).

Response to Arguments
Applicant’s arguments have been considered but are moot because references Ngan’498 and Loewenhardt et al.’958 teach an external controller coupled to the base RF generator and the non-base RF generator via a shared connection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yoshida’108 and Iwakoshi et al.’246 teach an external controller coupled to the base RF generator and the non-base RF generator via a shared connection.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716                                                                                                                                                                                                        
/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716